•


    AO 245B (CASO Rev. 1/ 19) Judgment in a Criminal Case

                                                                                                                              19
                                            UNITED STATES DISTRICT                              c   U&li~K. U.S OIST~ICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNI OUTHERN DIST                        ·er   F CAl.tFORNlt.
                                                                                                      y                            nFoUTY
                  UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL                           E
                                       v.                                (For Offenses Committed On or After November 1, 1987)

                    EDGAR ZEPEDA GARCIA ( l)                                Case Number:         18CR4529-CAB

                                                                         ROXANA SANOOVAL, FEDERAL DEFENDERS, INC.
                                                                         Defendant's Attorney
    USM Number                         72331298
    0-
    THE DEFENDANT:
    181   pleaded guilty to count(s)          TWO (2) OF THE TEN-COUNT INDICTMENT

    0     was found guilty on count(s)
        after a olea ofnot srniltv.
    Accordingly, the defendant is adjudged guilty of such count(s). which involve the following offense(s):
                                                                                                                              Count
    Title & Section                         Nature of Offense                                                             Number(s)
    8 USC l324(a)(2)(B)(iii);           BRINGING IN ALIENS WITHOUT PRESENTATION AND                                          2
    18 USC 2                            AIDING AND ABETTING




        The defendant is sentenced as provided in pages 2 through                  5            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    0     The defendant has been found not guilty on count(s)

    1:8] Count(s)     l, 3-10 OF THE INDICTMENT                   are          dismissed on the motion of the United States.

          Assessment : $100.00



    1:81 NT A Assessment*: $5,000.00 - Waived/Deemed Indigent
          *Justice for Victims ofTrafficking Act of2015, Pub. L. No.    114~22.

    181 No fine                    0 Forfeiture pursuant to order filed                                             , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                         HON. Cathy Ann Bencivengo
                                                                         UNITED STATES DISTRICT JUDGE
AO 2458 (CASO Rev. l /l 9) Judgment in a Criminal Case

DEFENDANT:                 EDGAR ZEPEDA GARCIA (I)                                                  Judgment - Page 2 of 5
CASE NUMBER:               18CR4529-CAB

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Pri sons to be imprisoned for a total tenn of:
 TIME SERVED (2 DAYS).




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 0     The court makes the folJowing recommendations to the Bureau of Prisons:




 0     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant must surrender to the United States Marshal for this district:
       0     at                              A.M.              on
       0     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
       0     on or before
       D     as notified hy the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as fo llows:

       Dcll:ndam deli vered on                                           to

 at                                          with a certified copy of this judgment.


                                                                    UNITED STA TES MARSHAL



                                      By                    DEPUTY UNITED ST A TES MARSHAL




                                                                                                        l 8CR4529-CAB
     AO 2458 (CASO Rev. 1/1 9) Judgment in a Criminal Case

     DEFENDANT:               EDGAR ZEPEDA GARCIA (I)                                                      Judgment - Page 3 of 5
     CASE NUMBER:             l 8C R4529-CAB

                                                  SUPERVISED RELEASE
Upon release from impri sonment, the defendant will be on supervised re lease for a term of:
THREE (3) YEARS.

                                              MANDATORY CONDITIONS
I. The defendant must not commit another federal. state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from a ny unlawful use of a
   contro lled substance. The defendant must submit to one drug test within 15 days of release from imprisonment a nd at least
   two periodic drug tests thereafter as dctennined by the court. Testing requirements wil l not exceed submi ssion of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          O The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if appl icable)
4.    OThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizi ng
     a sentence of restitution. (check if applicable)
5.    OThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    OThe defendant must comply w ith the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   2090 l , et seq.) as directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in
   the locatio n where the defendant resides. works. is a student, or was convicted of a qua Iity ing offense . (check if
   applicable)
7. OThe defendant must partic ipate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditio ns on the attached page .




                                                                                                               I 8CR4529-CAB
 AO 245B (CASO Rev. l/!9) Judgment in a Criminal Case

 DEFENDANT:                   EDGAR ZEPEDA GARCIA ( l)                                                                Judgment - Page 4 of 5
 CASE NUMBER:                 18CR4529-CAB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant' s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on s upervision and identify the minimum tools needed by probation officers to keep informed. report to the
court about. and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their re lease from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer. and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the detendant is authorized to reside without first
   gdting pennission from the court or the probation officer.

4 . The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least I 0 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated ci rcumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 ho urs per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities). the defendant must notify the
   probation officer at least I 0 days before the change. If notifying the probation officer at least l 0 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer w ithin T2 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact w ith that person without
   first getting the pennission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer. the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess. or have access to a firearm. ammunition, destructive device, or dangerous weapon (i. e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

I J. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human sourc e or
     infonnant without first getting the permission of the coun.

12. lfthe probatio n officer detennines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must fo llow the instructions of the probation officer related to the conditions of s upervision.



                                                                                                                           l 8CR4529-CAB
AO 2458 (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              EDGAR ZEPEDA GARCIA ( l)                                             Judgment - Page 5 of 5
CASE NUMBER:            I8CR4529-CAB

                                SPECIAL CONDITIONS OF SUPERVISION

     1. Be monitored for a period of 120 days. with the location monitoring technology at the discretion of the
        probation officer. The offender shall abide by all technology requirements and shall pay all or part of
        the costs of participation in the location monitoring program. as directed by the court and/or the
        probation officer. In addition to other court-imposed conditions ofrelease, the offender' s movement in
        the community shall be restricted as specified below:

        (Home Detention)
        You are restricted to your residence at all times except for employment; education: religious services:
        medical, substance abuse, or mental health treatment: attorney visits: court appearances; court-ordered
        obligations; or other activities as preapproved by the probation officer.

     2. Submit person, prope11y. residence. office or vehicle to a search, conducted by a United States Probation
        Officer at a reasonable time and in a reasonable manner. based upon reasonable suspicion of contraband
        or evidence of a violation of a condition of release: failure to submit to a search may be grounds for
        revocation: the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

     3. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration law requirements.

     4. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

     5. Resolve all outstanding warrants within 60 days.




II




                                                                                                 l 8CR4529-C AB
